Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I and claims 21-28 in the reply filed on 5/26/2022 is acknowledged.

2.	Newly submitted claims 41-52 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: new independent claim 41 is directed towards a non-transitory CRM that causes a computer to perform operations of determining a stitch line in an optimal stitch zone for a spherical image; adjust, according to the determined stitch line, an orientation of the spherical image; and generate, based at least on the spherical image, a projection having the determined stitch line, and while independent claim 47 is directed towards a method that includes identifying a stitch line associated with an equatorial area of a plurality of spherical images; re-orienting the plurality of spherical images in accordance with the stitch line; and projecting the re-oriented plurality of spherical images to a selected image projection type, which are independent and distinct from the claims directed towards originally presented and elected Species I.
Since applicant has received an action on the merits (Restriction Requirement mailed on 4/1/2022) for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

3.	This application is in condition for allowance except for the presence of claims 41-52 directed towards subject matter non-elected without traverse.  Accordingly, claims 41-52 have been cancelled.

Information Disclosure Statement
4.	The information disclosure statement(s) filed on 11/24/2020 and 6/10/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 41-52: Canceled

Allowable Subject Matter
6.	Claims 21-28 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claim 21 is directed towards a device that includes/performs the operations of at least “a data interface; a processing apparatus in data communication with the data interface; and a non-transitory computer-readable storage apparatus in data communication with the processing apparatus, the non-transitory computer-readable storage apparatus comprising a plurality of instructions configured to, when executed by the processing apparatus, cause the device to: identify a stitch line associated with a meridian area of one or more at least partly spherical images obtained by the device via the data interface; modify, based on the identified stitch line, an orientation of the one or more at least partly spherical images ; and generate, based at least on the modified one or more at least partly spherical images, a cubic projection having the identified stitch line”.
  	The cited and considered prior art, specifically Zhang (US Patent 8768098) that discloses an apparatus for generating a panoramic image, comprising: a mapping unit to project a previously captured image and a currently captured image onto a predetermined curved surface so as to form a first mapping image and a second mapping image, respectively; a calculation unit, executed by at least one processor, to calculate movement values in predetermined directions for maximizing a color similarity between overlapped sections of the first and second mapping images, by using candidate movement value of each of the predetermined directions;  and an image aligning unit to generate a panoramic image using the first and second mapping images and the calculated movement values, wherein the predetermined directions include at least one of pitching direction, a panning direction, a rolling direction and a vertical displacement, wherein the calculation unit calculates the movement values after projecting one of the first and the second mapping image onto a plane including the other without considering a focal length of the apparatus, and wherein the candidate movement value is selected by the calculation unit among preset angles in each of the predetermined directions, 
	and Kanai (US PGPub 2017/0230587) that discloses an image stitching method, for use in an image processing device, the method comprising: utilizing the image processing device to receive a first video file and a second video file, wherein the first video file comprises at least one first image and a first audio track, and the second video file comprises at least one second image and a second audio track; converting the first image and the second image into a first adjusted image and a second adjusted image, respectively; and performing an image stitching process on the first adjusted image and the second adjusted image to generate a stitched image,
	and Cao (US PGPub 2016/0295108) that discloses a method for generating panoramic digital representation of an area, comprising (1) acquiring an image from each of a plurality of digital cameras having a field of view that overlaps with the field of view of at least one other digital camera among the plurality of digital cameras; (2) establishing spherical coordinates for pixels of each acquired image, (3) rearranging the 
pixels of each acquired image in a plane according to the spherical coordinates, thereby generating a set of planar images having one or more overlapping fields, (4) in each overlapping field among the one or more overlapping fields, identifying pixels of interest and finding an optimum line that avoids the pixels of interest, thereby generating a set of optimum lines for the set of planar images, (5) cutting and stitching the set of planar images along the set of optimum lines, thereby generating a panoramic digital representation of the area, 
	And Bao (US PGPub 2019/0068879) that discloses receiving an image of a scene and attitude information that is used by an imaging device to capture the image of the scene; and stitching the received image of the scene to a panorama image of the scene built on a compositing surface based on the attitude information, 
	And Kim (US PGPub 2018/0061011) that discloses detecting a plurality of vertical line segments portrayed in a spherical panorama digital image having a plurality of pixels captured by a digital camera, wherein the spherical panorama digital image has an original orientation; mapping vertical line segments of the plurality of vertical line segments to corresponding vertical three-dimensional projections on a sphere centered on a position of the digital camera; determining a corrected orientation of the spherical panorama digital image based on the vertical three-dimensional projections; and generating an enhanced spherical panorama digital image by modifying the plurality of pixels of the spherical panorama digital image based on the original orientation and the corrected orientation,
	And Lei (US PGPub 2018/0035047) that discloses acquiring a plurality of parameters of the fisheye lens that correspond to the different positions, the parameters comprising a plurality of internal parameters and an external parameter, wherein the internal parameters are focal lengths of the fisheye lens, an offset of a center of the fisheye lens, and an aberration coefficient of the fisheye lens, and the external parameter is a three-dimensional relationship between the different positions from which the real-site images are respectively taken through the fisheye lens; acquiring a vignetting coefficient of the fisheye lens, and performing brightness compensation on the real-site images according to the vignetting coefficient in order to eliminate a vignetting effect; projecting the real-site images onto a spherical surface according to the internal parameters and the external parameter, and spreading out the spherical surface to form a two-dimensional spread-out picture; performing image registration on overlap areas of the real-site images projected on the two-dimensional spread-out picture, calculating a registration parameter of each corresponding pair of pixels in the overlap areas through an interpolation smoothing operation after obtaining an image registration parameter of each corresponding pair of image sections of the overlap areas, and adjusting an offset of each corresponding pair of said pixels in the overlap areas according to a corresponding said registration parameter in order to align images in the overlap areas; performing brightness and hue registration and adjustment on the overlap areas of the real-site images projected on the two-dimensional spread-out picture, calculating brightness and hue adjustment values for each corresponding pair of said image sections, and adjusting brightness and hues of the overlap areas of the real-site images according to the brightness and hue adjustment values through an interpolation smoothing operation in order to achieve consistency in brightness and hue; and performing image fusion on the overlap areas of the real-site images to eliminate any noticeable seam and thereby produce a 360-degree spherical panorama, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 21 is allowed.
	Claims 22-28 are allowed for being dependent upon allowed base claim 21.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664